 CHEROKEEHEATING CO.Cherokee Heating and Air Conditioning Co,andCody Ann Moran.Case 10-CA-2107218 June 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 21 November 1985 Administrative LawJudge Hutton S. Brandon issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief. The General Counsel filed exceptionsand a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe National LaborRelationsBoard adopts therecommendedOrder of the administrative lawjudge asmodified below and orders that the Re-spondent,CherokeeHeatingand Air ConditioningCo., Chamblee, Georgia, its officers,agents, succes-sors, and assigns,shall take the action set forth inthe Order as modified.1.Substitute the following for paragraph 2(e)."(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."2.Substitute the attached notice for that of theadministrativelaw judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government399The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge or otherwise discrimi-nate againstany employees because theyengage inconcerted activity protected under the Act formutual aid or protection.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Cody Ann Moran immediate andfull reinstatementto her former job or, if that jobno longer exists,to a substantially equivalent posi-tion,without prejudice to her seniority or otherrights and privileges previously enjoyed, and WEWILLmake her wholefor anyloss of earnings orother benefits resulting from her discharge less anynet interim earnings,plus interest.WE WILL notify Cody Ann Moran that we haveremoved from our files any reference to her dis-charge and that the discharge will not be usedagainsther in any way.CHEROKEE HEATING AND AIR CON-DITIONING CO.Ann Leslie Unger, Esq.,for the General Counsel.Malcolm D. Young Jr.andCarter Reid, Esgs, (Peterson,Young, Self and Aslan),of Atlanta, Georgia, for theRespondent.DECISION'The Respondenthas excepted to someof the judge's credibility find-ings.The Board's establishedpolicy isnot to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544(1950), enfd. 188 F.2d362 (3d Cit.1951).We have carefully examined the recordand find nobasis for reversingthe findings2Thejudge included a visitatonal clause in his recommended Orderauthorizing the Board,for compliance purposes,to obtaindiscovery fromthe Respondent under the FederalRules of CivilProceduresubject tothe supervisionof the UnitedStatesCourt of Appealsenforcing thisOrder Underthe circumstances of this case,we find it unnecessary toinclude such a clause Accordingly,we have modified the judge's recom-mended OrderWe have also modified the notice to conform to theOrderSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge.This case was tried at Atlanta, Georgia, on 3 and 4 Oc-tober 1985.1 The charge was filed by Cody Ann Moran(Moran), an individual on 10 July. The complaint issuedon 22 August alleging that Cherokee Heating and AirConditioning Co. (Respondent or the Company) violatedSection 8(a)(l) of the National Labor Relations Act (theAct) in discharging its employees Moran and Julia AnnLee (Lee) on 21 and 25 June, respectively. The issuespresented are whether Lee was a supervisor within themeaningof Section 2(11) of the Act and not entitled tothe protection of the Act, and whether the discharge ofLee and/or that of Moran was based on their involve-'All dates are in 1985 unless otherwise indicated.278 NLRB No. 44 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDment in concertedactivityprotectedunder Section8(a)(1) of the Act.2On the entire record,includingmy observation of thedemeanor of the witnesses,and afterdue consideration ofthe briefs filed by the General Counsel and Respondent,Imake the followingFINDINGS OF FACT1. JURISDICTIONRespondent is a Georgia corporation with an officeand place of business located at Chamblee, Georgia,where it is engaged in the selling and servicing of heat-ing and air-conditioning equipment. Respondent duringthe past calendar year received gross revenues in excessof $50,000 directly from suppliers located outside theState of Georgia. The complaintalleges,Respondentadmits, and I find that Respondent is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe underlying dispute which, according to the Gen-eral Counsel, gives rise to this case grows out of the dis-content of Respondent's service salesdepartment em-ployeeswith Respondent's method of payingcommis-sions to such employees. While Respondent had for sometime prior to January sold service contracts under whichitundertook periodic preventive heating and air-condi-tioningmaintenanceservice for customers, it had nogroup organization for such sales. Many such contractswere sold by service technicians who on completing re-pairs on customer air-conditioning and heating systemswould frequently solicit andsell customersservice con-tracts.Although such contracts were not viewed by Re-spondent as being greatly profitable in themselves, theywere viewed as providing an avenue for other sales andbusinesswith the customer. Moreover, such contractswere desirable from Respondent's view because theyprovided Respondent with "up front" money for operat-ing expenses,and gave Respondent flexibility in the useof its employees since they could be scheduled for serv-ice contract work when work was slack in other phasesof Respondent's business.In an effort to bolster service contractsales inSeptem-ber 1984, Respondent hired Moran.3 Moran was trainedby Lee, who had been employed by Respondent in 1981,and who also sold service sales contracts. However, Leehad in the past primarily sold equipment and accessories.Both Lee and Moran were paid on a 10-percent com-mission basis.Lee received a 2-percent override onMoran's sales. Moran received a draw of $250 per week2 Sec.8(a)(1) of the Act provides. "It shall be an unfair labor practicefor an employer to interferewith,restrain,or coerceemployees in theexercise of the rights guaranteed in Section7 " The rightsguaranteed inSec. 7 include the right"to engage inconcerted activities for thepurposeof collectivebargaining or other mutual aid or protection."sRespondenthad hired two men, Holloway andFisher, in the summerof 1984 to sellservice contractsbut neither was particularly successfuland did notstay inRespondent's employ beyond July 1984against commissions,but prior to January Lee did not re-ceive a draw.Lee and Moran worked under Carlin O. Hodges, theservice manager.Hodges testified herein that in late De-cember 1984, he had reservations about the profitability4of the service contractsaleswork noting that Moran wasnot frequentlymeetingher draw,i.e.,earning commis-sions equivalent to or exceeding her draw. However,after discussing the matter with Harold Harmon,presi-dent of Respondent,itwas concluded that Respondentwould continue in service contract sales after 1 Januarymaking it a specific department to be "headed up" byLee with the idea of increasing the volume of the sales.As an inducement to greater sales it was concluded thatthe commission rate would be increased to 15 percent,and the draw increased to $300 per week. However, thedraw could be reduced on the Company's determinationthat the employee was not making sufficient sales effort.Contrary to earlier practice, and in order to alleviatecash flow problems Respondent was experiencing, it wasconcluded that commissions on sales would be paid onlyafter payments on the contracts were received ratherthan on execution of the contract by the customer. Leewas to continue to receive a 2-percent override for serv-ice contract sales.Although the above terms were effective as of 3 Janu-ary, a specific agreement containing those terms was notexecuted by Moran until5April.Lee signed a similarsales agreementon 5 April.In the meantime,a new em-ployee, Debbie Blanchard, was hired into the departmentin February to do the samesaleswork as Moran. How-ever, Blanchard received a draw of only $200 per weekuntil 13 June when at Lee's request it was raised to thesame level as Moran's draw.B. The Alleged Concerted ActivityRespondent'spayment of commissions on receipt ofcontract payment by the customer rather than on execu-tion of the contractwas a sourceof problems and dis-content for service sales employees.Thus,Moran testi-fied that billings were not being sent out in a timely fash-ion so that service sales employees encountered substan-tial delays in receiving commissions.Moreover, commis-sionswere decimated and delayed by customers whopaid on a monthly, quarterly, or semiannual basis. Suchpayment arrangements also made it difficult for the serv-ice sales employees to keep up with commissions duethem. As a result the "draw" of the service sales employ-ees built up substantially against unpaid commissions.Further, according to Moran, in May, she, Blanchard,and Lee began to discuss these problems among them-selves and decided that the payment system should bechanged.Moran offered to talk to Harmon on the sub-jectand the other two accepted. Moran met withHarmon, showed him what she had sold compared withwhat had been collected, and asked that Respondent4 Concerns over profitability of the service contract sales was based inpart on the overhead expenses of the sales. Such overhead was estimatedas being between$800 to $1000 a month for each sales employee. Thisoverhead included an automobile provided Moran, attendant expenses,and the cost of employee fringe benefits CHEROKEE HEATING CO.401return to the old way of paying commissions,i.e.,onexecution of the sales.She further suggested that if thiswas not acceptable,some compromise should be reached.Harmon responded that he would have to take thematter up with Hodges.However, Moran testified therewas no subsequent response from Harmon.In lateMay or early June the employees again dis-cussed the matter among themselves and decided to pro-pose a compromise solution to their problems. Theyagreed to propose that commissions be paid on sale but ifthe sale proceeds were not collected within 90 days thecommission would be deducted from other commissionsdue the employee.Lee was to propose the solution toHarmon and Hodges.Lee testified she took the proposal to Hodges who re-jected it saying no commissions would be paid in ad-vance of sales collections.Lee reported Hodges' re-sponse to Moran and Blanchard.This time Blanchardsuggested she talk to Hodges and see if she could makehim understand their problems.Subsequently,Blanchardreported to Lee and Moran that Hodges had agreed topay one-half the commissions on service contract sales toinstallment payment customers on payment of the firstinstallment.This procedure was in fact implemented, andMoran and Blanchard were paid back commissions forsuch sales.However,a further dispute arose betweenLee and Hodges around 1 June with Hodges contendingin effect that he had double paid Moran and Blanchard.Harmon was brought into the discussion.While it wasconcluded that Moran and Blanchard had not receivedany double pay,Harmon said he was going to devise aform for reporting commission sales which would solveall the problems.On 18 June Harmon provided Lee with the new re-porting form.It did not reflect any changes in the waycommissions were being paid.Lee reported the matter toMoran and Blanchard.They concluded that nothing hadbeen resolved so Moran suggested that they put theircomplaints in writing so they would be more understand-able and perhaps persuasive. The other two agreed, andMoran prepared a letter dated 18 June in which she setforth the objections of herself and Blanchard to the waysales commissions were being paid.She attached to theletter a summary of her sales, both paid and uncollectedtosubstantiateher arguments againstRespondent'smethod of paying commissions.In the letterMoranstated she and Blanchard"are not asking that you pay uson signed contracts with the intention of never collectingthe money,"and "we are only asking that we be giventhe opportunity to be rewarded for our sales effort." Ac-cording to Moran,both Lee and Blanchard read theletter before it was submitted to Harmon on 18 June andagreed with its contents.The testimony of Moran and Lee related above is con-sistent and mutually corroborated.Moreover,it is notspecifically contradicted by Respondent.Such testimonyis credited.C. The Closing ofthe Service Sales DepartmentOn the morning of 19 June,Hodges delivered to Lee aletter he had drafted in response to Moran's letter toHarmon.In the letter,Hodges noted that "paying com-missions on signed contracts(not collected)continues tobe an issue,"and then proceeded to reply to Moran'sletteralmost paragraph by paragraph.Hodges' letterthen stated:After careful review of Miss Moran's letter as wellas all the benefits of a service sales department withgreat regret I must announce my decision to closedown theService Sales Department.My reasons fordoing so are multiple and are not up for discussion.Without specifying the reasons for the decision, theletter provided instructions for termination of Moran andBlanchard as of 21 June and granted them each a 2-weekdraw against commissions.Lee was to remain, if shechose to do so, in the service department selling replace-ments(equipment)and add-ons (accessories).The letterconcluded with a statement of appreciation for the ef-forts of Moran and Blanchard and added that if the serv-ice sales department were ever reestablished they wouldbe at the top of the rehire list.When Moran was advised of her termination by Leeon 19 June,she went to Harmon to discuss the matter.She testified she asked Harmon if she was being fired be-cause of the letter and Harmon replied affirmatively.Moran then told Harmon he was violating her rights, buthe denied it and said he was just tired of having to dealwith the problems,and he did not have time to deal withthem any longer.Lee also testified that she had a discussion withHarmon and Hodges the afternoon of 19 June.Hodgesinitially refused to discuss the firing of Moran and Blan-chard.However,Lee asked whether the two were firedbecause of the letter.Hodges answered yes, that he wastired of the"bitching,"that he did not have time tospend on it anymore and that he had solved the problem.The discharges of Moran and Blanchard were effectu-ated.However,Blanchard was rehired by Respondenton 8 July as a service contract renewal clerk.Her dutiesin this position were not set forth in the record.Based on the foregoing evidence, the General Counselcontends that Moran, Blanchard,and Lee were involvedin protected concerted activity in their effort to resolvetheir problems with Respondent over the commissionpayments.Moran's letter toHarmon,it is further con-tended,was a continuation of their protected and con-certed effort.It is argued that Respondent's decision toclose the service sales department and terminate Moranand Blanchard was based directly on the letter andhence,the protected conduct of Moran and Blanchard.Accordingly,the General Counsel asserts the dischargesviolated Section 8(a)(1) of the Act.D. The Discharge of LeeLee was admittedly upset over the discharge of Moranand Blanchard.She testified that in her discussion withHarmon and Hodges on the afternoon of 19 June sheasked Hodges what her position was in light of the dis-charges.He replied she could stay on as a sales repre-sentative.She then asked Harmon if there was a positionavailable in production sales explaining she did not wanttowork under Hodges.Harmon remarked that Hodges 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas his manager and he backed his managers.Lee there-after declined making a decision on staying and said sheneeded time to think about it. According to Lee, Re-spondent imposed no deadlines on her decision.Lee continued to work on 20 and 21 June.During thattime she talked to Bob Sherrill,production manager andpart owner of Respondent. Sherrill encouraged her tostaywith Respondent and advised her to take time tothink about her decision. On 21 June Lee decided to takethe following Monday as a day off to further considerwhether to stay with Respondent. She testified she relat-ed this decisionto Sherrill who thoughtitwas a goodidea.She arranged with Sherrill to cover any specificjobs that Lee was working on. Lee further told the re-ceptionist that shewould be off on the followingMonday.Finally, Lee left anote on Hodges'desk sayingshe would not be in on Monday but would be backTuesday (25 June), but she admittedly made no effort toorallycommunicate her intentions to Hodges eventhough he was her direct superior.On 25 June Lee went to her work and attended aweekly sales meeting.Afterwards Hodges came to heroffice and terminated her leaving a separation notice onher desk.The separation notice signed by Hodges statedin essence that Lee had told him that she would let himknow on 21 June whether she would remain as an em-ployee, but that she had not done so,and he had decidedto discharge her.The General Counsel argues that the discharge of Leewas unwarranted and unjustified and that the dischargewas in actuality based on Lee's involvement in protectedactivitieswith Moran and Blanchard.E. Respondent's Evidence and DefenseRespondent claims that the decision to close the serv-ice sales department was economically motivated. Whileconceding that the decision was responsive to Moran'sletter,Respondent claims the decision flowed only fromthe information on Moran's sales revealed in the letterand not from the fact the letter was written. Thus,Harmon testified that while Hodges had voiced concernsabout the profitability of the service salesworkas earlyasDecember 1984, Harmon had concluded that anyproblems in this regard would be solved by more salesvolume.He further testified in essence that he andHodges agreed that each service sales employee wouldhave to sell contracts totaling $180,000 each per year tomake such sales profitable.5 He added that while he hadasked Hodges for monthly reports of progress by theservice sales department he never got such reports. Fur-ther,whenever he inquiredof Leeregarding such6Harmon testified at some length about the necessity for maintaining agross profit margin of 60 percent on the service contracts but the recorddoes not show how this figure was utilized to project the $180,000-$200,000 annual volume of sales per employee to achieve profitability.Moreover,if the purpose of service contract sales was to increase "upfront"cash flow, improve scheduling flexibility,and serve as an avenuefor other business, it is unclear why it would be necessary for Respond-ent to apply the same standard of profitability to such sales as applied toother sales.In any event,Respondent concedes that no specific analysisof profitability of the service sales department was undertaken before thedecision was made to close the department.Nor does the record showany detailed analysis of profitability after the department closure.progressshe reportedthingswere goingwell.Onlywhen he saw the figures in Moran's letter and attach-ments showing the extent of her sales did he realize thatMoran was not producing sales at a rate which wouldapproach meeting the projected volume of $180,000 forthe year calculated to be necessary for profitability. Ac-cordingly,after discussing the matter with Hodges, itwas concluded that they could not economically keepthe department open. Harmon denied that this decisionwas prompted by the employees pressing for more rapidcollection of their commissions or other wage concerns.Hodges' testimony was in substantialaccord with thatof Harmon.However,Hodges contradicted Harmon inone areaby testifying thatHarmon knew the servicesalesemployeeswere not making their quotas eachmonth because Hodges told him. Further, Hodges relat-ed that he knew all alongthatthe service sales depart-ment was not producing well because he saw Lee's salesreports on a weekly basis.However,Hodges admittedthat he did not tell Harmon, "I am going to close itdown or you can run it,"until after readingMoran'sletter.Further,Hodges denied telling Lee that he decid-ed to shut the department down because of Moran'sletter.Respondent's defense to the discharge of Lee was re-lated primarily in Hodges'testimony.Hodges testifiedwith corroboration from Harmon that on 19 June, Leehad said she would let them know on Friday (21 June)whether she would continue in her employment with Re-spondent.However,by Friday she had given no re-sponse.Instead,she took the following Monday off withno notice other than the note to Hodges which he sawafter she had left on Friday. According to Hodges, Lee'sabsence on Monday left a number of sales leads unfol-lowed.He therefore decided during the weekend that hecould not tolerate Lee's actions and that he would dis-charge her. Harmon concurred in the decision althoughHarmon admitted herein that Hodges' decision to fireher surprised him, since Lee did a "good job" and was avalued employee.In addition, Respondent contendsthatLee was em-ployed as a supervisor,so that any involvement by her inconcerted activities with other employees was unprotect-ed.To establish Lee's supervisory status, Respondentrelies on evidence that Lee "headed up" the service salesdepartment, that she received a 2-percent override com-mission on all sales by Moran and Blanchard, that shehired Blanchard,that she hired or fired other employeesin the past including Danny Holloway,Eugene Williams,and Robert Fisher, that she effectively recommended anincrease in draw for Blanchard,that she approved salesreports and commission payments, that she approved re-imbursements for gasoline purchases,and that she ap-proved employee time off.D. Analysis and ConclusionsThe Board's application of the Act in "concerted ac-tivity" casesisbased on the principles enunciated inMeyers Industries,268 NLRB 493, 497 (1984),remandedsub nom.Frill v.NLRB,755 F.2d 941 (D.C. Cir. 1985),as follows: CHEROKEE HEATING CO.403In general,to find an employee'sactivity to be"concerted,"we shall require that it be engaged inwith or on the authority of other employees, andnot solely by or on behalf of the employee himself.Once the activity is found to be concerted, an8(axl) violation will be found if, in addition, theemployer knew of the protected nature of the em-ployee's activity,the concerted activity was pro-tected by the Act, and the adverse employmentaction at issue(e.g.,discharge)was motivated bythe employee's protected concerted activity. [Foot-note citations omitted.]Applying these principles to the instant case, it is clearthatMoran was engaged in protected concerted activitywith Blanchard in the attempt to resolve their perceivedproblem with Respondent concerning their commissionpayments.Employee mutual support for betterment oftheirworking conditions including improvement in payconstitutes classic concerted activity protected under theAct. SeeMaaco Auto Painting v. NLRB,646 F.2d 1273,1274(8th Cir.1981).Here, the uncontradicted and credi-ble testimony of Moran shows that Moran's complaint onthe timing of payment of sales commissions was sharedby Blanchard.I reject Respondent's contention that Moran could nothave been engaged in concertedactivitywith Blanchardbecause Blanchard,asMoran admitted,refused to au-thorizeMoran's inclusionof hername in the chargeherein and declined involvement in the case.The unre-futed facts show that Blanchard was involved in thecommission pay dispute and was supportive of the jointeffort of the employees to resolve it. More specifically,Moran's testimony that Blanchard supported and author-izedMoran's 19 September letter not only was uncontra-dicted but it was also supportedby Lee.Further, thatBlanchard shared Moran's concerns over Respondent'smanner of paying commissions was shown by Blan-chard's own discussions with Hodges on the subjectwhich led to a partial concession by Hodges.Hodges didnot deny that Blanchard had such discussions with him.In view of the direct,unimpeached,and uncontradictedtestimony of Moran and Lee on this point which appearsto be consistent with the other circumstances noted, Ifmd no merit in Respondent's argument that an inferenceshould be made that if called as a witness Blanchardwould not support the testimony of Moran and Lee. Inaddition, Blanchard's refusal to be involved in the chargeis immaterial and neither detracts from the occurrence ofthe protected concerted activity in which she participat-ed nor otherwise negates its protected nature.I find that,as a matter of fact, in writing her 18 June letter, Moranwas acting on the authority of Blanchard.Accordingly, Iconclude that Moran was involved in protected concert-ed activity in her efforts,including the writing of the 18June letter,to bring about a change regarding sales com-mission payments.Moreover,I conclude that Respond-ent was well aware of the concerted nature of Moran'sefforts for in the 18 June letter Moran specifically allud-ed to what she and Blanchard were seeking from Re-spondent.Any doubtthe concerted nature of Moran's ef-fortsmust necessarily have been removed by the state-ment in her letter that,"Although I am the author of theletter and my sales are used as examples throughout,please understand that this is a mutual concern of bothyour service sales contract representatives."The critical issue to be decided then is whether the de-cision to close down the service sales department wasmotivated by the employees' concerted activity. InWright Line,251 NLRB 1083 (1980), enfd. 662 F.2d 899(1stCir.1981), cert. denied 455 U.S. 989 (1982), theBoard decided on a causation test to be applied to allcases alleging violations of Section 8(a)(3) and(1) turn-ing on employer motivation. Under this test the GeneralCounsel must first make a prima facie showing sufficientto support the inference that protected activity was a"motivating factor" in the employer's decision adverselyaffecting the employee involved.Once such a showing ismade,the burden shifts to the employer to demonstratethat the same decision would have been reached even inthe absence of involvement of the employee in protectedconduct.Wright Lineis applicable to independent 8(a)(1)violations also when motivation is in issue. See alsoAnn'sLaundry,276 NLRB 269 (1985);Hoboken Shipyards, 275NLRB 1507 (1985).In assessing the General Counsel's prima facie case aswell as Respondent'smotivation,one must determine ini-tiallywhich witnesses are to be believed when their testi-mony contradicts each other, particularly with respect tostatements attributed by Moran and Lee to Hodges re-garding the basis for the termination of the service salesdepartment.Overall, the testimony of Moran and Leewas consistent and plausible.Both impressed me as truth-ful.Lee, in particular, appeared to have good recall andshe possessed a detailed knowledge regarding operationof the service sales department. On the other hand, thetestimonyof bothHodges and Harmon was vague attimes and lacking in specifics.Answers of both were fre-quently long and not directly responsive.Moreover, al-though Hodges denied that he told Lee he closed the de-partment because of Moran's letter, a canvas of therecord fails to disclose a denial of her testimony that hesaid he was tired of the employees"bitching" and hisclaim that he had solved the problem. Harmon likewisefailed to specifically deny the statements attributed tohim by Moran to the effect the discharge was because hewas tired of the problem and did not have time to dealwith it further. Finally,Hodges' prehearing statement tothe effect that the decision to close the department wasmade after evaluating the profitability of the departmentas compared to other departments was contradicted byadmissions by Respondent that there was no such analy-sisof profitability undertaken.Accordingly,Ifmd thetestimony of Moran and Lee more reliable and crediblewherever it contradicts that of Harmon and Hodges.In view of the above findings that Moran was engagedin protected concerted activity, that Respondent wasaware of such activity,and that the credited testimony ofLee and Moran shows that the discharges were in re-sponse to Moran's letter and the continuing dispute aboutcommission payments,Iconclude the General Counselhasmade out a prima facie case on the discharge ofMoran. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe burden therefore shifts to Respondent to demon-strate thatMoran would have been discharged even inthe absence of her protected concerted activity. I ampersuaded that Respondent has not sustained its burden.The timing of the discharge decision clearly reflects itsresponsivenessto the concertedcomplaintof the employ-ees about the commission payments.Harmon's explana-tion Cl the timing as related to the revelation in Moran'sletter of her gross volume of sales I find incredible. It istrue that sales through mid-June were no where near Re-spondent's claimed goalsprojected for the year.But Re-spondent, I conclude,was well aware of the volume ofsales long prior to mid-June.It is undisputed that Leemade weekly reports to Hodges on sales of herself,Moran,and Blanchard.Contrary toHarmon,Hodgestestified he frequently reported on the extent of sales toHarmon. Further,Lee testified that she maintained agraphon sales inher office which showedat all timesthe total sales.Respondent's operation was not so large,Harmon's office was not so distant, and the lines of com-munication so useless to substantiate Harmon's claim thathe had no idea the sales service department was doingpoorly if in fact it was.Other evidence raises doubt of Respondent's claim thatits actions in this case were based on economic consider-ations.First,Hodges' failure to express any economicconcerns in the 19 June letter or otherwise explain thebasis for his decision. Second,there is the fact that not-withstanding Respondent's claim that service sales werebad from the outset, Respondent hired Blanchard in Feb-ruary. If increased overhead was a truthful concern ofRespondent,Blanchard'shiring could not be justified.Third, the evidence shows Blanchard received an in-crease in draw approved by Hodges as of 13 June. Suchan increase is inconceivable if either Blanchard or the de-partment was doingpoorly. Last,Respondent reached itsdecision to eliminate the department without conductingan analysis of the profitability of the department. Har-mon's testimony regarding standard gross profit marginsand overhead costs makes little sense in the absence of aprofitanalysisand application to specific examples.There is no clear record explanation for, or substantia-tion of, Harmon's claim thatfor theservice sales depart-mentto be profitable eachservice salesemployee had tohave sales in excess of $ 180,000 annually.While the record reveals an analysis of the profitabilityof a single residential contract sale prepared by Respond-ent's accountant after the instant case arose such analysiswas based on an unrepresentative model and failed to es-tablish the overall unprofitability of the service sales de-partment.Residential service contract sales,on the basisof credited testimony and other record evidence, consti-tuted a small part of the department's overall sales. Nordoes the testimony herein of Respondent's independentaccountant James Shirley provide a reasonable explana-tion for Respondent's decision to shut down the servicesales department.Shirley testified he met with Harmonon 31 May and 6 June and during the latter meeting aftersome broad discussions regarding Respondent's oper-ations including the service sales department Shirley ex-pressed a general concern over the profitability of thedepartment.However,from Shirley's testimony whichwas vague and generalized,it is clear Shirley made nodetailed study of the department, interviewed no em-ployees of the department, made no specific determina-tions regarding its profitability,and made no specific rec-ommendations regarding its continuance.Accordingly, Ifind this record fails to establish that the department wasnot profitable.That profitabilitywas not Respondent's real concernin eliminating the department was also shown by its fail-ure to consider cuts in overhead costs as an alternativeto eliminationof thedepartment.Instead of cutting costs,Respondent on 13 June increased the draw of Blanchardas already related. Further, and again with relation toprofitability, service sales contracts according to Moran'stestimony,uncontradicted in this regard, were consid-ered a "break even"operation at best. They served otherpurposes already set forth herein beyond providing animmediate profit to Respondent.Under these circum-stances, Respondent's sudden concern with the profitabil-ity ofthe department is more understandable in terms ofan angry response to employee concerted activity per-ceived as "bitching" and "threatening"rather than "eco-nomic concerns."Finally,the decision to eliminate the department in theadmitted busiest season of the year for the department in-dicates Respondent's hidden agenda.Even assuming thedepartment had been unprofitable in the past, its elimina-tion during a period when it might prove most produc-tive, profitable,and likely to ensure recoupment of priorcosts is inexplicable except as a response to the protectedconcerted activity of the service sales department em-ployees.Considering all the foregoing,I find and conclude thatRespondent has failed to rebut the General Counsel'sprima facie case with respect to Moran's discharge. Ifmd that the discharge of Moran for her concerted activ-ity violatedSection 8(a)(1) of the Act asalleged.Turning to the issue of Lee's supervisory status, Sec-tion 2(11) of the Actdefines a supervisor as one"havingauthority, in the interest of the employer, to hire, trans-fer, suspend,lay off, recall,promote,discharge, assign,reward,or discipline other employees,or responsibly todirect them, or to adjust their grievances, or effectivelyto recommend such action,"if the exercise of such au-thority is not of a merely routine or clerical nature, but"requires the use of independent judgment." Possessionof any one ofthe authorities specified in Section 2(11) issufficient to establish supervisory status.George C. FossCo., 270 NLRB 232 (1984), enfd. 752 F.2d 1407 (9th Cir.1985). It matters not whether such authority is exercised.Mid Allegheny Corp.,233NLRB 1463 (1977). Conclu-sionary assertions of employer officials are insufficient toestablish supervisory status.RepublicCorp.,260 NLRB486, 507(1982).And a title does not in itself convey su-pervisory authority. SeeSpring Valley Farms,272 NLRB1323 (1984)."[T]he decisive question is whether[the in-dividual disputed has] been found to possess authority touse [his or her] independent judgment with respect to theexerciseby [him or her]of some one or more of the spe-cific authorities listed in § 2(11) of the Act."NLRB v.Brown & Sharpe Mfg. Co.,169 F.2d 331, 334 (1st Cir. CHEROKEE HEATING CO.4051948). Caution must be observed in determining supervi-sory status, however, because "the Board has a duty toemployees to be alert not to construe supervisory statustoo broadly because the employee who is deemed a su-pervisor is denied employee rights which the Act is in-tended to protect."Westinghouse Electric Corp. v.NLRB,424 F.2d 1151, 1158 (7th Cir. 1970), cert. denied 400 U.S.831 (1970).In the instant case, it is clear that Lee believed that shehad supervisory status. She acknowledged that she un-derstood that she was to "head up" the service sales de-partment.Moran acknowledged that when the servicesalesdepartment was established, Hodges told her thatLee would be her "supervisor," and she regarded Lee asher supervisor. Further, Lee signed the sales agreementbetween Respondent and Moran as "supervisor." ThatRespondent viewed Lee as being in charge of the servicesalesdepartment is reflected in Hodges' letter to Lee on19 June in which Hodges stated:My first concern is why [Moran's letter of 6/18/85]was written to Harmon rather than to you. Therehas never been a question that Ms. Moran workedunder your direction as service sales manager.Therefore, the letter should have been written toyou, not Harmon.Obviously then, Respondent viewed Lee as a supervisorand held her out to employees as such. This in itselfwould be sufficient to make Respondent responsible forLee's conductas its agentif the General Counsel wereseeking to hold Respondent responsible for some unlaw-ful conduct attributed to Lee. SeePilgrim Life InsuranceCo., 249 NLRB 1228, 1229 (1980). However, this is notan issuehere. Lee's actual possession of supervisory au-thority is the issue, and one must look to other evidenceto resolve it.It is undisputed that Lee received a 2-percent overridecommission on the sales of Moran and Blanchard. Leehad received such an override on service contract salesby earlier employees and, although the apparent justifica-tion for the override was based on her training functions,there were no limitations on the training period. Theseoverrides for the sales of Moran and Blanchard werecontinuous.Moreover, it is clear that Lee had reportingfunctions for Moran and Blanchard. It was Lee who col-lected and turned in the commission claims and expenseclaims to Hodges. However, Lee credibly testified thatshe did not edit these reports so such reporting appearsto have been ministerial in nature.The fact that Lee received an override commission onthe sales of the service sales employees is, as Respond-ent's brief points out, indicative of her supervisory status.SeeAbilene Sheet Metal v. NLRB,619 F.2d 332, 343 (5thCir. 1980). However, it is not dispositive.Hydro ConduitCorp.,254 NLRB 433 (1981). The additional commissionfor Lee is more warranted for her recordkeeping, cleri-cal and training functions than any responsibilities shemay have had in connection with the possession or exer-cise of supervisory authority. The override commission ismore understandable in this case as compensation to Leefor the performance of these duties which detracted fromher own sales time and effort resulting in losses of com-missions she might otherwise have earned.Moreover,since Lee was not paid a salary or hourly rate higherthan the two other service sales employees,it is possiblethat for any given period she could actually earn lessthan the others with her override commission. Underthese circumstances, I find Lee's receipt of overridecommissions does not evidence her supervisory status.Lee also testified that she did not direct the other em-ployees in their work nor did she assign specific work tothem. On the other hand, Lee testified that she was in-volved in her own independentsaleswork 90 percent ofthe time. And even the sales agreement with Respondentexecuted by Lee provides only that asservice sales man-ager she was required to be in the office between 8 and 9a.m. and between 4 and 5 p.m. Her presence in the officefor such a limited time coupled with the absence fromthe office of the other sales employees leaves little op-portunity for the exercise of effective supervision.There is a dispute in the record regarding Lee's hiringof employees. Thus, Lee testified she had no authority tohire employees, and that while she hired Blanchard atHarmon's suggestion,she was subsequently chastised foritby Harmon for not having it initially approved byHodges. In addition, Hodges changed the terms of hiringLee had initially set for Blanchard. I credit Lee's testi-mony regarding the circumstances of Blanchard's hiring.She was corroborated by Moran who testified she waspresentwhen Harmon suggested that Blanchard behired. It is incredible that Lee would have suddenlyhired someone for the department without either direc-tion or approval of Harmon since she must have knownthat Hodges, her own direct supervisor, was by his testi-mony opposed to any expansion of the department. Iconclude that the circumstances of Blanchard'shiringtherefore do not support a fording that Lee was a super-visor for Lee was simply carrying out what she consid-ered to be directions of Harmon. In short, there was noexercise of independent discretion in hiring Blanchard.Hodges and Harmon attributed other hirings and evena discharge to Lee prior to the time she became head ofservice sales.Hodges initially testified Lee had hiredEugene Williams, Danny Holloway, and Robert Fisher.Harmon, however, contradicted Hodges with respect toHolloway saying that he and Hodges had recruitedHolloway. In rebuttal testimony, Lee testified that shehad never interviewed Holloway. She conceded that shehad sat in on the interviews between Hodges and Wil-liams,Fisher,and Moran,but she explained this was atHodges' request so that she might answer other questionsof the interviewee. Contrary to the testimony of Harmonthat she had discharged Holloway, Lee testified thatsuch discharge was at Hodges' direction. The recorddoes not reflect that she had any input in that decision.On the other hand, Lee testifiedthat she recommendedthe discharge of a service technician for falselyclaimingto have made a service call he did not in fact make.Hodges admitted Lee's recommendationin this regardbut decided against it due to Hodges' inability to confirmthat the service call was not in fact made. He also admit-tedly rejected a request by Lee that the employee not be 406DECISIONSOF NATIONALLABOR RELATIONS BOARDused to service any of her customers.Based on Lee's tes-timony on the foregoing which is credited, I find thatLee'spossessionof authority to hire and fire or effective-ly recommend such action has not been established.Lee, in late May, granted Moran 3 days off. Accord-ing toLee,Harmon and Hodges reprimanded her fordoing so without Hodges' approval. Hodges, Lee credi-bly testified, told her she did not have authority to do itand that he had to know when people were going to beoff. In view of this, it appears that Lee had no discre-tional authority to grant employees time off.It is undisputed that Lee recommended in writing thatBlanchard's draw be raised in early June. Lee relatedthat she initially orally made the request to Hodges afterBlanchard had asked for the increase. Hodges asked Leeto put it in writing which she did and he approved it.But Hodges claimed that the raise was based on an earli-er commitment made to Blanchard that she would begiven her raise "down the road." Thus, this incident doesnot establish possession by Lee of authority to make ef-fective recommendations on employee wages.There is evidenceto suggestthat Lee did participatewith Hodges in reaching a decision on setting sales serv-ice employees'commissions at 15 percent rather than 10.Thus, in his letter of 19 June, Hodges stated:As far as paragraph 6 [of Moran's letter] is con-cerned,we have discussed the situation more thanonce and if you will remember, one of the reasonsyou and I came up with the 15 percent commissionrather than the 10 percent in the past was due tothe fact that . . . we would need additional supportfor the servicesalesdepartment. [Emphasis added.]On the other hand, however, Lee was not consulted atallwith respect to the decision to terminate the servicesalesdepartment even though she "headed" it.Although the issue is a close one,and in spiteof Lee's"override commission" and the fact that she was heldout to employees as a supervisor,I am not persuadedthat Lee possessed any of the authorities specified underSection 2(11) of the Act which would constitute her asupervisor.Rather, I find that the record reflects no evi-dence of the exercise of supervisory authority by Lee re-quiring independent discretion.Her recordkeeping, re-porting,and expense reimbursement authorizations wereessentially routine and ministerial in nature.Moreover,the record does not reveal any specific grant of supervi-sory authority to Lee by Harmon or Hodges. According-ly, I conclude that Lee was not a supervisor and she wastherefore not deprived of protection under the Act.Notwithstanding the finding that Lee did not possesssupervisory authority, the record contains little evidenceto establish that she was discharged because of her in-volvement in activity protected under the Act. There isno direct evidence to connect Respondent's decision todischarge Lee with any action in which she participatedwith Moran and Blanchard. While the record may showthatRespondent was aware of Lee's sympathy withMoran and Blanchard in the commission payment dis-pute as well as her dissatisfaction with the decision todischarge them, the record will not establish that Re-spondent knew that Lee was involved in the writing ofMoran's letter which prompted Respondent's decision toshut down the servicesalesdepartment. Lee, contrary tothe truth,admittedly denied to Harmon that she had seenMoran's letter before he showed it to her. And Moran'sletter did not refer to support by Lee. It was the letterwhich, according to Lee's uncontradicted and credibletestimony Harmon told her was"threatening"and writ-ten as if Moran had an attorney assisting her. According-ly,Respondent had no basis for believing that Lee par-ticipated in preparationof theletter or otherwise specifi-cally supported it. Further, if Respondent was intent onretaliating against Lee for involvement in the same activ-itywhich provoked the discharges of Moran and Blan-chard, it is likely Lee would have been discharged at thesame time as they when the decision to shut down thedepartment was made.In spite of that decision,Lee wasasked to stay.Knowing that Lee was sympathetic toMoran and Blanchard is not the equivalent of knowingthat she was actively encouraging,supporting, and pro-moting collective action with them to resolve the com-mission pay dispute. It was only after Lee took a day offwithout advising Hodges in advance and withouttellinghim she intended to retain her employment that Re-spondent decided to terminate her. Although Hodgesmay well have had a lingering resentment towards Leeas a result of her sympathy for Moran and Blanchard, Ibelieve he was more irritated by her taking the day offwithout his prior approval and without letting him knowher future intentions(even assuming she had not prom-ised to let him know such intentionsby 21June),becausehe was clearly Lee's direct supervisor. Under these cir-cumstances, I fmd the General Counsel has not estab-lished that Lee was discharged for her involvement inprotected concerted activity with Moran orBlanchard.Accordingly, I find no violation of Section 8(a)(1) of theAct in Lee's discharge, and I shall recommend that thecomplaint allegationwithrespectto Leebe dismissed.CONCLUSIONS OF LAW1.Respondent CherokeeHeatingand Air ConditioningCo. is an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.By discharging Cody Ann Moran on 21 June 1985because of her involvement in concerted activity withother employees protected under Section 8(a)(1) of theAct, Respondent violated Section 8(a)(1) of the Act.3.Respondent did not violate Section 8(a)(1) of theAct in discharging Julia Lee on 25 June 1985.4.Respondent did not violate the Act in any othermanner specified in the complaint.5.The unfair labor practices set forth in paragraph 2,above, affect commerce within themeaningof Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I finditnecessary to order it tocease and desist therefrom and to take certain affirmativeactions designed to effectuate the purposesof the Act. CHEROKEEHEATING CO.Having found that Respondent unlawfully dischargedCody Ann Moran, it will be recommended that Re-spondent be ordered to reinstate her and make her wholefor any loss of earnings and other benefits, computed ona quarterly basis fromthe date of her discharge to thedateof a proper offer of reinstatement, less any interimearnings,asprescribed in F.W.WoolworthCo.,90NLRB 289 (1950), plus interest as computed inFloridaSteel Corp.,231NLRB 651 (1977).6 Consistent with theBoard's decision inSterlingSugars,261NLRB 472(1982), it will also be recommended that Respondent berequired to remove from its records and files any refer-ence to the discharge of Moran and notify her in writingthat this has been done and that evidence of the unlawfuldischarge will not be used for future personnel actionsagainst her.The General Counsel argues in her brief that anyremedy provided herein should include a visitatorialclause authorizing the Board to engageindiscoveryunder the Federal Rules of Civil Procedure (FRCP) sothat it will be able to monitor compliance with theBoard's order as enforced by a court of appeals. Such aclause,according to the General Counsel, would permitthe agency to examinebooks and records of Respondent,and to take statements from officers and employees andothers for the purpose of determining or securing com-pliance with a court's judgment. The discovery rules ofthe FRCP providea mechanismfor achieving the objec-tives of a visitatorial clause. It appears, as argued by theGeneral Counsel, that inclusion of a visitatorial clausewould facilitate compliance because it allows avoidanceof delays inherent in both applications to a court of ap-pealsfor a discovery order and enforcement of investiga-tory subpoenas under Section 11 of the Act in Federaldistrict courts.A visitatorial provision also appears to bea regular inclusion in remedial orders sought and ob-tained by a number of other Federal agencies.NLRB v.Steinerfilm, Inc.,702 F.2d 14 (Ist Cir. 1983). See alsoUnited States v. Bausch & Lomb Co.,321 U.S. 707, 725-726 (1944). The order sought by the General Counselhere, I conclude, reasonably tends to effectuate the pur-poses of the Act and to preclude the evasion of the orderdeemed necessary to remedy the violation found. Ac-cordingly, the recommended Order will include the re-quested visitatorial clause.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed'6See generallyIsis Plumbing Co,138 NLRB 716, 716-721 (1962).7 If no exceptions are filed asprovided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec.102.48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-Poses.407ORDERThe Respondent, CherokeeHeatingand Air Condi-tioningCo., Chamblee, Georgia, its officers,agents, suc-cessors,and assigns, shall1.Cease and desist from(a)Discharging or otherwise discriminatingagainstemployees because of their involvement in concerted ac-tivity protected under the Act.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Cody Ann Moran immediate and full rein-statementto her former job, or, if that jobno longerexists, to a substantially equivalent position without prej-udice to her seniority or any other rights and privilegespreviously enjoyed, and make her whole for any loss ofearningsand other benefits suffered as a result of the dis-crimination against her, in the manner set forth in theremedy section of the decision.(b)Remove from its files any references to the unlaw-fuldischarge of Cody Ann Moran, and notify her inwriting that this has been done and the discharge willnot be used against her in any way.(c)Preserve and, on request, make available to theBoardor its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its facility in Chamblee, Georgia, copies ofthe attached notice marked "Appendix."8 Copies of thenotice, on forms provided by the Regional Director forRegion 10, afterbeing signedby the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receiptand maintainedfor 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondentto ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify theRegionalDirector in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHERORDEREDthat the complaint be dis-missed insofaras it allegesviolations of the Act not spe-cifically found.9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "